United States Court of Appeals
                                                                                             Fifth Circuit
                                                                                           F I L E D
                                                                                          December 23, 2003
                                                     In the
                                                                                       Charles R. Fulbruge III
                           United States Court of Appeals                                      Clerk
                                         for the Fifth Circuit
                                               _______________

                                                 m 03-30708
                                               Summary Calendar
                                               _______________



                                           KENNETH EPPERSON,

                                                                  Plaintiff-Appellant,

                                                    VERSUS

                                           CITY OF SHREVEPORT,

                                                                  Defendant-Appellee.


                                       _________________________

                               Appeal from the United States District Court
                                  for the Western District of Louisiana
                                             m 02-CV-544
                                     _________________________



Before SMITH, DEMOSS, and STEWART,                        ment on his claim that he was wrongfully
  Circuit Judges.                                         discharged. He also challenges an order al-
                                                          lowing defendant City of Shreveport to amend
PER CURIAM:*                                              its answer. Because we find no error in either
                                                          ruling, we AFFIRM.
   Kenneth Epperson appeals a summary judg-
                                                             Epperson sued the city for wrongful dis-
                                                          charge in violation of his First Amendment
   *
     Pursuant to 5TH CIR. R. 47.5, the court has de-      rights and state law. Epperson, an elected par-
termined that this opinion should not be published and    ish commissioner, resigned his position with
is not precedent except under the limited
                                                          the city shortly after being informed of an or-
circumstances set forth in 5TH CIR. R. 47.5.4.
dinance forbidding elected officials from hold-
ing certain positions with the city. Epperson
claims his resignation was forced and therefore
amounted to a constructive discharge. The
district court granted the city’s motion for
summary judgment on that issue.

    We review a summary judgment de novo,
using the same standards as did the district
court. BP Oil Int’l, Ltd. v. Empresa Estatal
Petroleos de Ecuador, 332 F.3d 333 (5th Cir.
2003). Summary judgment is appropriate
where “there is no genuine issue as to any ma-
terial fact and the moving party is entitled to a
judgment as a matter of law.” Id. (quoting
FED. R. CIV. P. 56(c)).

    To prove constructive discharge, a plaintiff
“must establish that working conditions were
so intolerable that a reasonable employee
would feel compelled to resign.” Brown v.
Kinney Shoe Corp., 237 F.3d 556,566 (5th
Cir. 2001) (quoting Faruki v. Parsons, 123
F.3d 315, 319 (5th Cir. 1997)). The district
court correctly held that there was no evidence
to support a finding that a reasonable person in
Epperson’s position would have felt compelled
to resign.

   Epperson appeals the grant of the city’s
motion to amend its answer. The decision to
grant or deny a motion to amend pleadings is
within the sound discretion of the district
court. Avatar Exploration, Inc. v. Chevron
U.S.A., Inc., 933 F.2d 314 (5th Cir. 1991). In
addition to this particularly deferential stan-
dard of review, we note that FED. R. CIV. P.
15(a) provides that leave to amend “shall be
freely given when justice so requires.” The
district court did not abuse its discretion in
granting leave to amend.

   AFFIRMED.


                                                    2